Name: COMMISSION REGULATION (EEC) No 2973/93 of 28 October 1993 re-establishing the levying of customs duties on products of categories 9 and 78 (order No 40.0090 and 40.0780), originating in Thailand, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: Asia and Oceania;  leather and textile industries;  tariff policy;  economic conditions;  trade policy
 Date Published: nan

 29 . 10 . 93 Official Journal of the European Communities No L 268/ 15 COMMISSION REGULATION (EEC) No 2973/93 of 28 October 1993 re-establishing the levying of customs duties on products of categories 9 and 78 (order No 40.0090 and 40.07 80), originating in Thailand, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply Whereas , in respect of products of categories 9 and 78 (order No 40.0090 and 40.0780), originating in Thailand, the relevant ceilings amount to 131 and 139 tonnes respectively ; Whereas on 28 May 1993 imports of the products in question into the Community, originating in Thailand, countries covered by preferential tariff arrangements, reached and were charged against these ceilings ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Thailand, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff pref ­ erences for 1991 in respect of textile products originating in developing countries ('), extended for 1 993 by Regula ­ tion (EEC) No 3917/92Q, and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded for 1993 for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; HAS ADOPTED THIS REGULATION : Article 1 As from 1 November 1993 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3832/90, shall be re-established in respect of the following products, imported into the Community and originating in Thailand : Order No Category (unit) CN code Description 40.0090 9 5802 1 1 00 Terry towelling and similar woven terry fabrics of (tonnes) 5802 19 00 cotton ; toilet linen and kitchen linen, of terry towelling and similar woven terry fabrics, of ex 6302 60 00 cotton, other than knitted or crocheted 40.0780 78 6203 41 30 Garments, other than knitted or crocheted exclu (tonnes) 6203 42 59 ding garments of categories 6, 7, 8 , 14, 15, 16, 17, 6203 43 39 18, 21 , 26, 27, 29 , 68 , 72, 76 and 77 6203 49 39 6204 61 80 6204 61 90 6204 62 59 6204 62 90 6204 63 39 6204 63 90 6204 69 39 6204 69 50 6210 40 00 6210 50 00 6211 31 00 621 1 32 90 6211 33 90 6211 41 00 621 1 42 90 6211 43 90 (') OJ No L 370 , 31 . 12 . 1990, p. 39 . (2) OJ No L 396, 31 . 12 . 1992, p. 1 . No L 268/ 16 Official Journal of the European Communities 29 . 10 . 93 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 October 1993 . For the Commission Christiane SCRIVENER Member of the Commission